Title: To George Washington from Major General Israel Putnam, 29 March 1778
From: Putnam, Israel
To: Washington, George



Sir,
Fishkill [N.Y.] 29th March 78

General Huntington deliver’d me your Letter of the 16th Inst. I am at this place; and will Attend the Court of Enquiry which is to meet to Morrow—As soon as it is finish’d, I shall return to Connecticut, and endeavour to forward on the New Levies, with the utmost Expedition, in Conformity to your Orders, tho’ I fear, my success will not Answer your Expectation. I am with the utmost Respect Your Excellency’s most Hume Servt—

Israel Putnam

